Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong et al., US 2019/0206976 A1, hereinafter “Jeong”.
	Regarding claim 1, Jeong teaches a display device (fig. 1, element 10, display apparatus, ¶ 43), comprising: a display area (fig. 1, DA, ¶ 44) and a non-display area (fig. 1, PA, ¶ 44); a plurality of signal lines over the display area (fig. 1, DL, ¶ 47); and a plurality of connection lines in the display area and connected to the signal lines (fig. 1, CDL, ¶ 47), wherein the plurality of connection lines includes a plurality of first (fig. 2, the portion along D2 (vertical) connected to CNT1), respectively, a plurality of third connection lines on a same layer as the first connection lines (fig. 2, the portion along D2 (vertical) connected to DRA; see fig. 3A, CDL, ¶ 87-89 regarding first and third connection lines being on the same layer), and a plurality of second connection lines connecting the first connection lines to the third connection lines (fig. 2, the portion along D1 (horizontal) connecting the first and third portions).

	Regarding claim 2, Jeong teaches that the first connection lines and the third connection lines extend in a first direction (fig. 2, D2 direction), and the second connection lines extend in a second direction intersecting the first direction (see fig. 2, D1 direction).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-9 and 11-20 are rejected under 35 U.S.C 103 as being unpatentable over Jeong, in view of Tanaka et al., US 2019/0278145 A1, hereinafter “Tanaka”.
	Regarding claim 3, Jeong does not teach a plurality of first dummy patterns and a plurality of second dummy patterns, wherein the first dummy patterns are on the same layer as the first connection lines, and the second dummy patterns are on a same layer as the second connection lines.
	Tanaka, however, teaches that a plurality of first dummy patterns (fig. 3, element 221, ¶ 54) and a plurality of second dummy patterns (fig. 3, element 222), wherein the first dummy patterns are on the same layer as the first connection lines, and the second dummy patterns are on a same layer as the second connection lines (see ¶ 54-55, and fig. 4).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Jeong and Tanaka. Tanaka teaches a display device in which, similarly to Jeong, connection lines have been incorporated. One would have been motivated to make such a combination since Tanaka further teaches in ¶ 56 that by using dummy lines, equal aperture ratios of the pixels can be achieved thereby reducing an unevenness in luminance in comparison to a display such as Jeong which does not use such dummy lines.

claim 4, Jeong does not teach that the first dummy patterns extend in a first direction, and the second dummy patterns extend in a second direction intersecting the first direction.
	Tanaka, however, clearly teaches such a limitation in fig. 3 and ¶ 54-55.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Jeong and Tanaka. Tanaka teaches a display device in which, similarly to Jeong, connection lines have been incorporated. One would have been motivated to make such a combination since Tanaka further teaches in ¶ 56 that by using dummy lines, equal aperture ratios of the pixels can be achieved thereby reducing an unevenness in luminance in comparison to a display such as Jeong which does not use such dummy lines.

	Regarding claim 5, Jeong does not teach that an interval between the plurality of first dummy patterns in the second direction is equal to an interval between the plurality of first connection lines in the second direction.
	Tanaka, however, clearly teaches such a limitation in fig. 3 and ¶ 54-55. Specifically Tanaka teaches that the dummy lines are disposed at a central position between their corresponding signal lines.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Jeong and Tanaka. Tanaka teaches a display device in which, similarly to Jeong, connection lines have been incorporated. One would have been motivated to make such a combination since Tanaka further teaches in ¶ 56 that by using dummy lines, equal aperture ratios of the 

	Regarding claim 6, Jeong teaches that the signal lines are formed of a first conductive layer (fig. 3, DL1 layer), the first connection lines or the third connection lines are formed of a second conductive layer (fig. 3, CDL1 layer).
	Jeong does not teach that the second connection lines are formed of a third conductive layer, and the second conductive layer is between the first conductive layer and the third conductive layer.
	Tanaka, however, teaches that the first connection line 120Pa and second connection lines (fig. 3, 120Pb) are formed on different layers (see fig. 3 and 4).
	Note that based on the combination of Jeong and Tanaka all the limitations are taught: the signal lines are formed of a first conductive layer (Jeong, DL1), the first connection lines or the third connection lines are formed of a second conductive layer (Jeong, CDL1), the second connection lines are formed of a third conductive layer (Tanaka, 120Pa or 120Pb), and the second conductive layer is between the first conductive layer and the third conductive layer (per Tanaka the two connection lines are in two different layers, thereby forming such a configuration).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Jeong and Tanaka. Tanaka teaches a display device in which, similarly to Jeong, connection lines have been incorporated. Note that in Jeong, per fig. 3A, the data line and the connection lines overlap which may cause an interference. In contrast, Tanaka teaches separating the 

	Regarding claim 7, Jeong does not teach that a second connection line of the second connection lines is electrically connected to a first connection line of the first connection lines through a first contact hole exposing one end of the first connection line.
	Tanaka, however, teaches such a limitation in figs. 3-4, first contact hole CHa. Also see ¶ 52.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Jeong and Tanaka. Tanaka teaches a display device in which, similarly to Jeong, connection lines have been incorporated. Note that in Jeong, per fig. 3A, the data line and the connection lines overlap which may cause an interference. In contrast, Tanaka teaches separating the data lines and the connecting lines and in the process positions different portions of the connection line on different layers and connects them via through holes. One would have been motivated to make such a combination since Tanaka further teaches in ¶ 56 

	Regarding claim 8, Jeong does not teach that the second connection line is electrically connected to a third connection line of the third connection lines through a second contact hole exposing one end of the third connection line. 
	Tanaka, however, teaches such a limitation in figs. 3-4, second contact hole CHb. Also see ¶ 52.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Jeong and Tanaka. Tanaka teaches a display device in which, similarly to Jeong, connection lines have been incorporated. Note that in Jeong, per fig. 3A, the data line and the connection lines overlap which may cause an interference. In contrast, Tanaka teaches separating the data lines and the connecting lines and in the process positions different portions of the connection line on different layers and connects them via through holes. One would have been motivated to make such a combination since Tanaka further teaches in ¶ 56 that by using dummy lines, equal aperture ratios of the pixels can be achieved thereby reducing an unevenness in luminance in comparison to a display such as Jeong which does not use such dummy lines. Furthermore, such a configuration would reduce any 

	Regarding claim 9, Jeong does not teach that the first dummy patterns are formed of the second conductive layer, and the second dummy patterns are formed of the third conductive layer.
	Tanaka, however, teaches such a limitation in ¶ 54-55 and fig. 3-4. Dummy pattern 222 is formed on a same layer as a connecting electrode 120Pb and dummy pattern 221 is formed on a same layer as another connecting electrode 120Pa.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Jeong and Tanaka. Tanaka teaches a display device in which, similarly to Jeong, connection lines have been incorporated. One would have been motivated to make such a combination since Tanaka further teaches in ¶ 56 that by using dummy lines, equal aperture ratios of the pixels can be achieved thereby reducing an unevenness in luminance in comparison to a display such as Jeong which does not use such dummy lines.

	Regarding claim 11, Jeong teaches a display device (fig. 1, element 10, display apparatus, ¶ 43) comprising: a substrate (fig. 3A, element 100, ¶ 70) including a display area (fig. 1, DA, ¶ 44) and a non-display area (fig. 1, PA, ¶ 44); a plurality of signal lines in the display area of the substrate (fig. 1, DL, ¶ 47); a plurality of connection lines in the display area and connected to the signal lines (fig. 1, CDL, ¶ 47); a first electrode on the connection line (fig. 3A, EL1); a light emitting layer on the (fig. 3A, element 170, ¶ 70); and a second electrode on the light emitting layer (fig. 3A, EL2, ¶ 70), wherein the plurality of connection lines includes a plurality of first connection lines respectively connected to the signal lines (fig. 2, the portion along D2 (vertical) connected to CNT1) and a plurality of second connection lines respectively connected to the first connection lines (fig. 2, the portion along D1 (horizontal) connecting the first and third portions).
	Jeong does not teach that the first connection line and the second connection line are on different layers from each other.
	Tanaka, however, teaches that the first connection line (fig. 3, 120Pa) and the second connection line (fig. 3, 120Pb) are on different layers from each other (fig. 4).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Jeong and Tanaka. Tanaka teaches a display device in which, similarly to Jeong, connection lines have been incorporated. Note that in Jeong, per fig. 3A, the data line and the connection lines overlap which may cause an interference. In contrast, Tanaka teaches separating the data lines and the connecting lines and in the process positions different portions of the connection line on different layers and connects them via through holes. One would have been motivated to make such a combination since Tanaka further teaches in ¶ 56 that by using dummy lines, equal aperture ratios of the pixels can be achieved thereby reducing an unevenness in luminance in comparison to a display such as Jeong which does not use such dummy lines. Furthermore, such a configuration would reduce any interference caused due to the overlap of the data lines and connection lines, further motivating one of ordinary skill in the art to make such a combination.
Claim 12 is rejected similarly to claim 6 since similar limitations have been provided.

	Regarding claim 13, Jeong teaches a semiconductor layer on the substrate (fig. 3A, ACTa, ¶ 74-75); and a first gate conductive layer on the semiconductor layer (fig. 3A, GEa, ¶ 78), wherein the first gate conductive layer is between the semiconductor layer and the first conductive layer (GEa is between ACTa and DL1; note layer 130 separating GEa and DL1). 

	Regarding claim 14, Jeong does not specifically teach that the first electrode is between the third conductive layer and the second electrode.
	Tanaka, however, teaches that the third conductive layer is formed due to separating the connecting line into two separate layers (see fig. 3-4 elements 120Pa and 120Pb).
	In combining Jeong and Tanaka, one would have separated the CDL1 layer of Jeong into two separate layers as taught by Tanaka. In doing so, DL1 would be the first conductive layer, and the two separated layers would constitute the second and third conductive layers. Furthermore, as taught by Jeong, the connection lines are placed below EL1 (first electrode). As such, based on the combination of Jeong and Tanaka, first electrode (EL1 of Jeong) is between the third conductive layer (second layer of connecting line CDL1 as separated in view of Tanaka into 120Pa and 120Pb) and the second electrode (EL2 of Jeong).


	Regarding claim 15, Jeong teaches that the first connection lines extend in a first direction, and the second connection lines extend in a second direction intersecting the first direction (see fig. 2, D1 and D2 and routing of CDL).

	Regarding claim 16, Jeong teaches that the connection lines further includes a plurality of third connection lines connected to the second connection lines, and the third connection lines extend in the first direction and are on a same layer as the first connection lines (fig. 2, the portion along D2 (vertical) connected to DRA; see fig. 3A, CDL, ¶ 87-89 regarding first and third connection lines being on the same layer).

	Regarding claim 17, Jeong does not teach a plurality of first dummy patterns and a plurality of second dummy patterns in the display area, wherein the first dummy patterns are on a same layer as the signal lines, and the second dummy patterns are on the same layer as the first connection lines.
	Tanaka, however, teaches a plurality of first dummy patterns (fig. 3, element 221 among signal lines 12P, ¶ 54) and a plurality of second dummy patterns in the display area (fig. 3, element 221 among connection lines 120P), wherein the first dummy patterns are on the same layer as the signal lines, and the second dummy patterns are on a same layer as the first connection lines (see ¶ 54-55, and fig. 4).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Jeong and Tanaka. Tanaka teaches a display device in which, similarly to Jeong, connection lines have been incorporated. One would have been motivated to make such a combination since Tanaka further teaches in ¶ 56 that by using dummy lines, equal aperture ratios of the pixels can be achieved thereby reducing an unevenness in luminance in comparison to a display such as Jeong which does not use such dummy lines.

	Regarding claim 18, Jeong teaches that the display area includes a front display area (fig. 5, DAF, ¶ 103), a first side display area extending from a first side of the front (fig. 5, DAR, ¶ 103), and a second side display area extending from a second side of the front display area (fig. 5, DAD, ¶ 103).

	Regarding claim 19, Jeong teaches that the plurality of connection lines extend from the non-display area and extend to the non-display area via the first side display area, the front display area, and the second side display area (see fig. 1).

	Regarding claim 20, Jeong teaches a corner area between the first side display area and the second side display area (fig. 2, see the multiple corner areas), wherein a first connection line of the first connection lines is connected to a signal line of the signal lines through a contact hole in the corner area (fig. 2, contact holes CNTm-CNTn meet such a configuration).

Claim 10 is rejected under 35 U.S.C 103 as being unpatentable over Jeong, in view of Tanaka, and further in view of Kim et al., US 2018/0331171 A1, hereinafter “Kim”.
	Regarding claim 10, Jeong and Tanaka do not teach a power supply voltage line formed of the first conductive layer, wherein the power supply voltage line is electrically connected to a second dummy pattern of the second dummy patterns.
	Kim, however, teaches a power supply voltage line formed of the first conductive layer (fig. 7 and 9, PL1 and DPL1; note that PL1 and DPL1 are on the same layer as the data line analogous to the first conductive layer of Jeong), wherein the power supply voltage line is electrically connected to a second dummy pattern of the (see fig. 8-9 and ¶ 217-219 wherein DPL1 and DPL2 are connected; DPL2 is on a layer similar to that of the second dummy pattern and is analogous to such a second dummy pattern).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Jeong and Tanaka, as applied above, further in view of Kim. All references teach a display device which requires power to operate. Kim further teaches the details regarding supplying power to the pixels of such a display device and teaches that by incorporating the power supply wires with dummy lines and forming a mesh shape, a drop in voltage is reduced or prevented. As such, one would have been motivated to make such a combination since Kim clearly teaches in ¶ 217 that such a configuration would supply the pixels with “substantially uniform first power source ELVDD, and accordingly, it is possible to reduce or prevent the quality of the display device from being degraded.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEPEHR AZARI whose telephone number is (571)270-7903.  The examiner can normally be reached on weekdays from 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571) 272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/SEPEHR AZARI/Primary Examiner, Art Unit 2621